G & Y Maintenance Corp. v GLSC 48 Special, LLC (2019 NY Slip Op 00839)





G & Y Maintenance Corp. v GLSC 48 Special, LLC


2019 NY Slip Op 00839


Decided on February 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2019

Friedman, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


8325N 162458/14

[*1] G & Y Maintenance Corp., Plaintiff-Appellant,
vGLSC 48 Special, LLC, Defendant-Respondent, Core Continental Construction LLC, Defendant.


Jerry Geza Toth, Flushing, for appellant.
Kaufman Dolowich Voluck, LLP, Woodbury (Adam M. Marshall of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered on or about July 13, 2017, which, inter alia, granted defendants' motion for summary judgment dismissing the complaint, denied plaintiff's motion to amend the notice of lien, and discharged plaintiff's liens, unanimously affirmed, without costs.
The court properly determined that plaintiff had failed to substantially comply with Lien Law § 9. Although each of the defects in plaintiff's September 2014 lien, standing alone, could have been amended (see  Lien Law § 12-a), here, where there are no fewer than four defects, it cannot be said that plaintiff substantially complied with the Lien Law (see Matter of Diamond Architecturals v EFCO Corp. , 179 AD2d 420 [1st Dept 1992], appeal dismissed  80 NY2d 919 [1992]; Empire Pile Driving Corp. v Hylan Sanitary Serv. , 32 AD2d 563 [2d Dept 1969]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2019
CLERK